t c memo united_states tax_court james brady and mary brady petitioners v commissioner of internal revenue respondent docket no filed date james brady and mary brady pro sese nicole m connelly for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure as a result of his determination that they failed to include certain social_security_benefits and dividend payments in income 1all dollar amounts are rounded to the nearest dollar respondent also determined an accuracy-related_penalty under sec_6662 a of dollar_figure petitioners conceded that they failed to include the dividend payments in income the issues remaining for decision are whether petitioners are required to include certain social_security_benefits in their taxable_income we hold that they are and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that petitioners are liable for the penalty with respect to a portion of the underpayment findings_of_fact at the time the petition was filed petitioners resided in new jersey mr brady formerly worked as a broker on the floor of the new york stock exchange3 and had a disability policy with unum corp unum during he began to have hip and knee problems and subsequently underwent three hip surgeries and a knee replacement mr brady’s hip and knee problems left him 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 3before his employment as a broker mr brady worked in sanitation construction as a sergeant in the u s marines and as a new york stock exchange clerk he attended college for two years in the early 1970s where he took some accounting courses mrs brady’s employment and education history were not established unable to work and in unum began to pay on his disability policy the amounts mr brady received under his unum policy were tax free mr brady’s contract with unum required him to seek social_security_benefits in the event he became disabled if he received social_security_benefits this would lower the amount unum was required to pay him under his insurance_contract mr brady applied for social_security_benefits but was initially denied he was also unsuccessful on his first appeal of the denial however he had an administrative hearing in at which the judge determined that he was disabled the judge awarded him social_security_benefits from the time of his original application onward mr brady received a total of dollar_figure in social_security_benefits during this amount included a lump-sum payment of dollar_figure for social_security_benefits which he should have received each month from date through date as a result of receiving the past social_security_benefits due to him mr brady was required to and did reimburse unum for amounts already paid to him totaling dollar_figure this reimbursement was made in date petitioners’ tax_return was completed by ronald krieger a certified_public_accountant and lawyer that return reported social_security_benefits totaling dollar_figure this number represents the total social_security_benefits of dollar_figure paid to mr brady in minus the dollar_figure reimbursed to unum the return failed to report three taxable dividends_paid to petitioners totaling dollar_figure on date respondent issued a notice_of_deficiency to petitioners for petitioners timely filed a petition contesting the deficiencies i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 petitioners have not argued that respondent bears the burden_of_proof with respect to the issues discussed below ii social_security_benefits sec_86 provides that gross_income for a taxable_year of any taxpayer includes up to of social_security_benefits received during the taxable_year 4the amounts of the individual dividends were dollar_figure dollar_figure and dollar_figure amounts received as social_security disability insurance benefits are includable in a taxpayer’s income 123_tc_245 aff’d 436_f3d_344 2d cir petitioners claim that the social_security_benefits they received in should be offset by the dollar_figure they reimbursed to unum however the law provides that social_security_benefits may be offset only by repayments of other social_security_benefits previously received sec_86 t he amount of social_security_benefits received during any taxable_year shall be reduced by any repayment made by the taxpayer during the taxable_year of a social_security_benefit previously received by the taxpayer whether or not such benefit was received during the taxable_year sec_86 defines the term social_security_benefit as any amount received by the taxpayer by reason of entitlement to-- a a monthly benefit under title ii of the social_security act or b a tier_1_railroad_retirement_benefit benefits received from private insurers do not satisfy this definition and thus repayments of private insurance benefits cannot be used to offset social_security_benefits pursuant to sec_86 we addressed a similar issue involving reimbursement of funds to a private insurer in seaver v commissioner tcmemo_2009_270 in that case we held that when a recipient of social_security_benefits is required by contract to reimburse a third party for tax-free benefits previously received the recipient is not entitled to a deduction for the reimbursement id slip op pincite we stated that we were not free to question the choices that congress had made regarding social_security_benefits and benefits paid_by a private insurer id following the ruling in seaver we hold that the dollar_figure in disputed social_security_benefits petitioners received must be included in their taxable_income in accordance with the provisions of sec_86 iii sec_86 election taxpayers may make an election with respect to the amount of a lump-sum payment of social_security_benefits received during a taxable_year in which a portion of the payment is attributable to previous years sec_86 sec_86 provides that if the election under that section is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the portion of the benefits attributable to the previous taxable years see also pollard v commissioner tcmemo_2011_132 slip op pincite in pollard we stated that-- sec_86 is consistent with the general_rule that taxpayers such as petitioners who use the cash_receipts_and_disbursements_method of accounting must include an item in gross_income when it is actually or constructively received sec_451 sec_1_451-1 income_tax regs thus a lump-sum payment of social_security_benefits is to be included in gross_income in the year in which the payment is received rather than in the years to which the payment is attributable to the extent that application of the formula results in a taxable_amount the election merely provides an alternative method of applying the formula to determine the taxable_portion of the social_security_benefits at trial the court inquired whether petitioners would like to make the sec_86 election if the election would aid them and if making the election so long after filing their return was possible petitioners stated that they would however not only have we found no authority for making the sec_86 election so long after the filing of the relevant tax_return but respondent has stated in his brief that based on the petitioners’ income in the previous years even if a sec_86 election was made it would do nothing to limit petitioners’ tax_liability petitioners’ tax returns or other statements of income for through were not introduced into evidence for our review and petitioners did not dispute respondent’s statement given that the burden_of_proof is on petitioners we find they have not proven that the sec_86 election is of any consequence in this case we will not proceed to address whether it is possible for petitioners to make such an election with respect to at this late date 5we ordered the parties to file seriatim briefs with petitioners filing a brief after respondent petitioners failed to file an answering brief iv sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for the accuracy- related penalty under sec_6662 and b for a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite the commissioner satisfies his burden of production by showing that the understatement meets the definition of substantial see janis v commissioner tcmemo_2004_117 aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 the amount of an understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item if the taxpayer adequately disclosed relevant facts affecting the item’s tax treatment in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 considering the facts and law we find that neither of these reductions applies in this case as a result we find that petitioners understated their income_tax by dollar_figure which is greater than dollar_figure accordingly we find that respondent has met his burden of production pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith dunlap v commissioner tcmemo_2012_126 slip op pincite whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id mr brady testified that he forgot to provide petitioners’ accountant with forms 1099-div dividends and distributions for the three dividend distributions which petitioners have conceded they failed to include in their income as a result we find the accuracy-related_penalty applies to the portion of the underpayment stemming from the dollar_figure in dividend income petitioners failed to include on their return see 115_tc_43 for the reasonable_cause and good-faith exception to apply a taxpayer must prove that they provided necessary and accurate information to the adviser aff’d 299_f3d_221 3d cir however mr brady testified that he supplied the certified_public_accountant who prepared their return mr krieger with all relevant information relating to the social_security_benefits received we found mr brady’s testimony to be credible and it is supported by the fact that mr krieger listed on petitioners’ tax_return dollar_figure of social_security_benefits received mr brady’s testimony 6we believe that mr krieger was informed of the dollar_figure lump-sum social_security_benefit the additional dollar_figure in monthly benefits and the dollar_figure continued also established that petitioners relied upon mr krieger a certified_public_accountant and lawyer to accurately complete their tax_return considering the facts of the case we find petitioners made a reasonable and good-faith attempt to comply with the tax laws relating to the social_security_benefits and that the reasonable_cause and good-faith exception therefore applies to the portion of the underpayment stemming from the social_security_benefits which they failed to include on their tax_return v conclusion we hold that petitioners are required to include the dollar_figure in disputed social_security_benefits in their taxable_income we further hold that petitioners are liable for the accuracy-related_penalty with respect to the portion of the underpayment relating to the omitted dividend income but not the portion relating to the omitted social_security_benefits continued reimbursement to unum but incorrectly subtracted the reimbursement from the dollar_figure in total benefits received such an error may be easy to make given the fact that sec_86 allows repayments of previously received social_security_benefits to offset other social_security_benefits received in the year of repayment and does not explicitly state that repayment of private insurance benefits cannot be used to offset social_security_benefits received see supra p to reflect the foregoing and concessions by the parties decision will be entered under rule
